Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed August 19, 2021. Claims 1-20 are presented for examination. Claims 1, 11 and 20 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 1718488.8 filed in the United Kingdom on November 8, 2017 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted August 19, 2021.


Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (November 10, 2021) has been received, entered into the record, and considered.

Drawings

The drawings filed August 19, 2021 are accepted by the examiner.



Abstract

The abstract filed August 19, 2021 is accepted by the examiner. 

                                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 10-12, 14, 15, 17-19, 21-25 and 28 of application No. 16762120 (Patent 11127338). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites presenting visual information on a screen comprising a first region and a second region, comprising: displaying, within the first region, a first portion of the visual information at a first display quality; displaying, within the second region, a second portion of the visual information at a second display quality that is different from the first display quality; determining, on the screen, a third region that covers a boundary between the first region and the second region; determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability, therefore the same limitations as claimed in application No. 16762120 (Patent 11127338).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 11 and 20 recites the limitation, “a third region that covers a boundary between
the first region and the second region; determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability”. However, the specification and the drawings fail to describe “third region and third portion”. Therefore, the claim fails to comply with the written description requirement.
	Claims 2-10 and 12-19 which are dependent from Claims 1 and 11, are also rejected for the same rationale.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 recites the limitation, “a third region that covers a boundary between
the first region and the second region; determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability.””, therefore rendering the claim indefinite, specifically because of 35 U.S.C. 112(a) rejection stated above.

Claims 2-10 and 12-19 which are dependent from Claims 1 and 11, are also rejected for the same rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 9779478 B1) in view of Ninan et al (US 20180176535 A1). 

As to Claims 1, 11 and 20:
Wilson discloses a method of presenting visual information on a screen (Wilson, see Abstract, where Wilson discloses that a head-mounted display (HMD) divides an image into a high resolution (HR) inset portion at a first resolution, a peripheral portion, and a transitional portion. The peripheral portion is downsampled to a second resolution that is less than the first resolution. The transitional portion is blended such that there is a smooth change in resolution that corresponds to a change in resolution between a fovea region and a non-fovea region of a retina. An inset region is generated using the HR inset portion and the blended transitional portion, and a background region is generated using the downsampled peripheral portion. The inset region is provided to a HR inset display, and the background region is provided to a peripheral display. An optics block combines the displayed inset region with the displayed background region to generate composite content) comprising a first region and a second region (Wilson, see column 16 lines 46-62 and figure 8, where Wilson discloses that the compound display assembly 800 blends 830 the transitional portion of the image. The transitional portion has an inner boundary between the transitional portion and the HR inset portion and an outer boundary between the transitional portion and the peripheral portion. The blending is such that there is a smooth change in resolution from the inner boundary at the first resolution to the outer boundary at the second resolution. The smooth change corresponds to a change in resolution between the fovea region and the non-fovea region. The blending may be done using, e.g., a blending function. The blending function may, e.g., smooth the content with an appropriate smoothing filter and then subsample the smoothed content and continue the process for a predetermined level of sampling density. The content 60 display assembly 800 then blends the sub sampled and smoothened content with the original content ( e.g., using a Gaussian blending function), comprising: displaying, within the first region, a first portion of the visual information at a first display quality (Wilson, see column 17 lines 12-26 and 860 in figure 8), where Wilson discloses that the compound display assembly 800 displays 860 the inset region using a HR inset display on a head-mounted display (HMD). The compound display assembly 800 displays 870 the background region using a peripheral display on the HMD. The compound display assembly 300 combines 880 the displayed inset region with the displayed background region to generate composite content. The combination of the inset region and the background region is done using an optics block. The inset region is inset into the inset area of the background region. The composite image is at retinal resolution.  The composite content includes low resolution content (i.e., the background region) and high resolution content (i.e., the inset region) displayed in an inset of the low resolution content); displaying, within the second region, a second portion of the visual information at a second display quality (Wilson, see column 16 lines 47-53 and column 17 lines 12-26 and 870 in figure 8, where Wilson discloses that the compound display assembly 800 blends 830 the transitional portion of the image. The transitional portion has an inner boundary between the transitional portion and the HR inset portion and an outer boundary between the transitional portion and the peripheral portion. The blending is such that there is a smooth change in resolution from the inner boundary at the first resolution to the outer boundary at the second resolution. The smooth change corresponds to a change in resolution between the fovea region and the non-fovea region. The compound display assembly 800 displays 860 the inset region using a HR inset display on a head-mounted display (HMD). The compound display assembly 800 displays 870 the background region using a peripheral display on the HMD. The compound display assembly 300 combines 880 the displayed inset region with the displayed background region to generate composite content. The combination of the inset region and the background region is done using an optics block. The inset region is inset into the inset area of the background region. The composite image is at retinal resolution. The composite content includes low resolution content (i.e., the background region) and high resolution content (i.e., the inset region) displayed in an inset of the low resolution content) that is different from the first display quality (Wilson, see column 16 lines 47-53 and column 17 lines 12-26, where Wilson discloses that the compound display assembly 800 blends 830 the transitional portion of the image. The transitional portion has an inner boundary between the transitional portion and the HR inset portion and an outer boundary between the transitional portion and the peripheral portion. The blending is such that there is a smooth change in resolution from the inner boundary at the first resolution to the outer boundary at the second resolution. The smooth change corresponds to a change in resolution between the fovea region and the non-fovea region. The compound display assembly 800 displays 860 the inset region using a HR inset display on a head-mounted display (HMD). The compound display assembly 800 displays 870 the background region using a peripheral display on the HMD. The compound display assembly 300 combines 880 the displayed inset region with the displayed background region to generate composite content. The combination of the inset region and the background region is done using an optics block. The inset region is inset into the inset area of the background region. The composite image is at retinal resolution. The composite content includes low resolution content (i.e., the background region) and high resolution content (i.e., the inset region) displayed in an inset of the low resolution content).
Wilson differs from the claimed subject matter in that that Wilson does not explicitly disclose determining, on the screen, a third region that covers a boundary between the first region and the second region; determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability. However in an analogous art, Ninan discloses determining, on the screen, a third region that covers a boundary between the first region and the second region (Ninan, see FIG. 1B and paragraph [0044], where Ninan discloses that at least one border region 104/106 between the foveal region 102 and the mid-peripheral region 108); determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability (Ninan, see paragraphs [0072], [0074], [0071] and paragraphs [0075]-[0080], where Ninan discloses that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut and each image layer in the plurality of image layers may be kept in a respective memory buffer in a plurality of memory buffers that store the plurality of image layers. Image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson with Ninan. One would be motivated to modify Wilson by disclosing determining, on the screen, a third region that covers a boundary between the first region and the second region; determining a third portion of the visual information that correspond to the third region; and displaying, within the third region, the third portion of the visual information at the first display quality or the second display quality according to a probability as taught by Ninan, and thereby providing an improved view direction based multilevel low bandwidth techniques to support individual user experiences of omnidirectional video with high visual acuity (Ninan, see paragraph [0002]).

As to Claims 2, 12:
Wilson in view of Ninan discloses a method of claim 1, wherein the first region is a first tile, and the second region is a second tile bordering the first tile (Wilson, see column 9 lines 50-63, where Wilson discloses that the optical properties of the HR inset 324 and peripheral display 315 are "well matched." For example, a virtual image distance of the HR inset 324 and peripheral display 315 are with a threshold distance from each other. The threshold distance is determined by an amount of dioptric separation. The HR inset 324 and peripheral display 315 are also well matched in the sense that one or more aberrations (e.g., field curvature, astigmatism, longitudinal chromatic aberration, etc.) for both displays are within a threshold amount. If the HR inset 324 and peripheral display 315 are not well matched, it may impede matching the virtual image distance for the HR inset 324 and peripheral display 315 when the inset is steered over the field of view).




As to Claims 3 and 13:
Wilson in view of Ninan discloses the method of claim 1, wherein the first region comprises a first ring of pixels, and the second region comprises a second ring of pixels, and wherein the first ring and the second ring share a same center (Ninan, see figure 2B and paragraphs [0117] through [0119], where Ninan discloses that the image layers of the onmidirectional image may be carried in a multi-layer video
signal. As used herein, an image layer as described herein may refer to a set of pixel values-for a set of pixels or positions in an onmidirectional image-encoded in a video signal (e.g., from one or more upstream devices to a downstream recipient device, etc.) with one or more of a specific spatial resolution, a specific frame rate, a specific dynamic range, a specific color gamut, etc. ] As shown in FIG. 2B, the video signal may comprise a first image layer (e.g., 202, etc.) that covers a focal-vision region of the viewer's vision field, up to 30 angular degrees from the viewer's view direction. The focal-vision region of the viewer's vision field may include the entirety of the viewer's foveal vision up to some or all of the viewer's near-peripheral vision (and possibly even a safety region). In some embodiments, no or little upsampling operation is performed on the first image layer as received by the recipient device from the video signal. The video signal may also comprise a second
image layer (e.g., 204, etc.) that covers a mid-peripheral region of the viewer's vision field, up to 60 angular degrees from the viewer's view direction. The mid-peripheral region of the viewer's vision field may ( e.g., entirely, substantially, approximately, etc.) lie outside the focal-vision region. In some embodiments, upsampling operation is performed on the second image layer as received by the recipient device from the video signal, as the second image layer may not comprise all pixel values at all pixel positions in the midperipheral region of the viewer's vision field). 

As to Claims 4 and 14:
Wilson in view of Ninan discloses the method of claim 1, further comprising: identifying an expected field of view of a user on the screen; determining the first region towards a centre of the expected field of view; and determining the second region towards a periphery of the expected field of view (Ninan, see FIG. 1B and 2B and paragraph [0044], where Ninan discloses  that the foveal region may correspond to the viewer’s fovea region and extend from zero angular degree to a first angle…the paracentral region 104 may extended from the first angle to a second angle. Furthermore, Ninan teaches in paragraph [0060] that the size and/or shape of the safety vision field region in the focal vision region can be dynamically reconfigured at runtime and can vary in a range with one or more of network bandwidth, image content, types of computing device, types of rendering environments). 

As to Claims 5 and 15:
Wilson in view of Ninan discloses the method of claim 1, further comprising: blurring the visual information in at least a portion of the first region or the second region that is adjacent to the boundary (Wilson, see figures 9A through 9C).

As to Claims 6 and 16:
Wilson in view of Ninan discloses the method of claim 1, wherein the third region is determined based on one or more of: a radial distance from a centre of the screen; a foveal vision region in an expected field of view of a user; or in part on an expected position of a user's eye(s) relative to the screen (Ninan, see FIG. 1B and 2B and paragraph [0044], where Ninan discloses  that the foveal region may correspond to the viewer’s fovea region and extend from zero angular degree to a first angle…the paracentral region 104 may extended from the first angle to a second angle. Furthermore, Ninan teaches in paragraph [0060] that the size and/or shape of the safety vision field region in the focal vision region can be dynamically reconfigured at runtime and can vary in a range with one or more of network bandwidth, image content, types of computing device, types of rendering environments).



As to Claims 7 and 17:
Wilson in view of Ninan discloses the method of claim 1, wherein the third region is static on the screen (Wilson, see column 4 lines 65-67 and column 5 lines 1-4, where Wilson discloses that the compound display assembly 160 is configured to generate composite content having a fixed inset region. A fixed inset region is an inset region that is fixed in relation to the background region. A viewing user tends to look towards a center of displayed content. In some embodiments, the fixed inset region is fixed at the center of the background region).

As to Claims 8 and 18:
Wilson in view of Ninan discloses the method of claim 1, wherein the third region changes over time, and wherein the third region is determined based in part on one or more of: a type of visual information being displayed; a predicted position and/or movement of a user's eye(s); a detected position and/or movement of a user's eye(s); one or more focal parameters of a lens system; an available bandwidth for transmitting the information to the screen; an available processing power for decoding the visual information for display; and/or user settings  (Ninan, see paragraphs [0072], [0074], [0071] and paragraphs [0075]-[0080], where Ninan discloses that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut and each image layer in the plurality of image layers may be kept in a respective memory buffer in a plurality of memory buffers that store the plurality of image layers. Image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy).

As to Claim 9:
Wilson in view of Ninan discloses the method of claim 1, wherein the third region is determined in a probabilistic manner, and the method further comprises: computing the probability that a tile is in the first region based on a location of the tile with respect to a centre of the screen or a centre of a foveal vision region in an expected field of view of a user (Wilson, see column 9 lines 50-63, where Wilson discloses that the optical properties of the HR inset 324 and peripheral display 315 are "well matched." For example, a virtual image distance of the HR inset 324 and peripheral display 315 are with a threshold distance from each other. The threshold distance is determined by an amount of dioptric separation. The HR inset 324 and peripheral display 315 are also well matched in the sense that one or more aberrations (e.g., field curvature, astigmatism, longitudinal chromatic aberration, etc.) for both displays are within a threshold amount. If the HR inset 324 and peripheral display 315 are not well matched, it may impede matching the virtual image distance for the HR inset 324 and peripheral display 315 when the inset is steered over the field of view).

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 20180357749 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624